

	

		II

		109th CONGRESS

		1st Session

		S. 159

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2005

			Ms. Murkowski introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To eliminate the sunset for the determination of the

		  Federal medical assistance percentage for Alaska.

	

	

		1.Determination of Federal

			 medical assistance percentage for AlaskaSection 706 of the Medicare, Medicaid, and

			 SCHIP Benefits Improvement and Protection Act of 2000, as enacted into law by

			 section 1(a)(6) of

			 Public Law

			 106–554 (42 U.S.C. 1396d note) is

			 amended by striking only with respect to each of fiscal years 2001

			 through 2005, and inserting with respect to fiscal year 2001 and

			 each fiscal year thereafter,.

		

